Citation Nr: 1232763	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a foot injury.

2.  Entitlement to service connection for residuals of an eye injury.

3.  Entitlement to service connection for alcoholism and substance abuse, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected PTSD.

5. Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1973.  He was awarded the Combat Infantryman Badge for his service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by which the RO, in pertinent part, denied service connection for residuals of a foot injury, residuals of an eye injury, and for alcoholism and from a January 2009 rating decision by which the RO granted service connection for PTSD to which it assigned a 10 percent disability evaluation.  With respect to the latter rating decision, the Veteran is contesting the initial 10 percent disability evaluation assigned.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  Although the claim was addressed and denied in the March 2007 decision on appeal here, and the Veteran did not specifically appeal the issue, he has renewed allegations regarding his work capacity, and inference of the renewed claim is warranted.  

The issues of entitlement to service connection for alcoholism, evaluation of PTSD, and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran sustained a foot injury during service in Vietnam.  

2.  The evidence does not show present foot injury residuals.

3.  The Veteran sustained an eye injury during service in Vietnam.  

4.  The evidence does not show present eye injury residuals.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for foot injury residuals are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  The criteria for service connection for eye injury residuals are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  VA must notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely May 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

Regarding the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including obtaining service treatment records, VA treatment records, and lay statements.  The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed foot and eye injury residuals; however, the Board finds that a VA examination is not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  

Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service. 

In this case, because there is no competent evidence that demonstrates that the Veteran has either foot or eye injury residuals, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion.  No care provider has noted any such disabilities, and neither the Veteran or his family and friends have described any current relevant impairments or symptoms.  Because there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for residuals of a foot injury and residuals of an eye injury, further assistance in the form of VA examination or opinion is not necessary to decide these claims.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1992).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's military occupational specialty was that of light weapon infantryman.  In addition, because the Veteran's DD-214 reflects that he was awarded the Combat Infantry Badge, the Board finds that the Veteran engaged in combat with the enemy during service.  The Veteran asserts that he sustained a foot injury and an eye injury in 1972 during Vietnam combat service.  The Veteran is competent to report injuries.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran engaged in combat, the Board accepts as sufficient evidence of injury the Veteran's assertions, as injuries are consistent with the duties and circumstances of the Veteran's combat service.  See 38 U.S.C.A. § 1154(b).

None of the evidence of record subsequent to the Veteran's return from Vietnam in August 1972 suggests the presence of any foot or eye injury residuals.  In January 2009, the Veteran asserted that he did not seek treatment for any current disabilities due to lack of funds; he did not, however, describe any impairments or symptoms related to the foot or eye, and has not done so ant any point.  Post-Vietnam service treatment records reflect no complains, treatment, or findings relevant to either foot or either eye; VA treatment records in fact show the Veteran to be within normal limits with regard to the eyes and musculoskeletal system.  None of the lay statements submitted by the Veteran make any reference to disabilities or problems other than PTSD.  Without a showing of current residuals of a foot or eye disability, service connection the claimed unspecified residuals of foot and eye injuries must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225. 

Because there is no showing of current disabilities, the Board does not reach the additional question of the relationship of between the claims disabilities and service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for disabilities of either the foot or the eye is not warranted.


ORDER

Service connection for residuals of a foot injury is denied.

Service connection for residuals of an eye injury is denied.



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of service connection for alcoholism and substance abuse, to include as secondary to service-connected PTSD.  Further, the issues of evaluation of PTSD and entitlement to TDIU are inextricably intertwined with the question of service connection for alcoholism and substance abuse.

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

The laws and regulations relevant to service connection are outlined in detail above and are incorporated herein by reference.  The Board notes, however, that service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011). 

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit held that VA compensation benefits are available for alcohol or drug-related disability that arises secondarily from a service-connected disorder.  Id. at 1370.

In his claim for benefits, the Veteran stated that his alcoholism and substance abuse for "self medication" began in 1970, well before the Vietnam service that gave rise to his service-connected PTSD.  However, such a fact does not preclude secondary service connection for alcoholism under aggravation.  38 C.F.R. § 3.310(a); Allen, 237 F.3d at 1370; Allen, 7 Vet. App. at 448.  

The record contains insufficient evidence regarding whether the Veteran's alcoholism and substance abuse are secondary to or have been aggravated by the service-connected PTSD.  In June 2006, a VA examiner indicated that the Veteran's alcohol abuse "might" be secondary to his PTSD.  In March 2007, a VA examiner opined that it was "not possible to state that the substance use is secondary to PTSD without resort to speculation."  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has made it clear that such an opinion such as the one rendered in March 2007 is inadequate except in limited circumstances.  Jones v. Shinseki, 23 Vet. App. 382 (2009) (holding that an examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record).  Here, the examiner did not explain the basis for his opinion that the origins of the Veteran's alcoholism could not be determined without a resort to speculation, and it is not apparent from the record why an opinion regarding the origins of the Veteran's alcoholism cannot be rendered.  Furthermore, the June 2006 opinion is of little probative value, as it uses the inconclusive term "might."  Obert, 5 Vet. App. at 33; see also Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523.  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren, 6 Vet. App. at 6.  

This case presents medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed alcohol dependence and the service-connected PTSD.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, supra.

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given that service connection for PTSD is in effect, the Veteran's assertions that substance abuse accelerated during Vietnam service and thereafter, and at least one indication by a medical professional of a possible association between the Veteran's Axis I diagnosis of alcohol abuse and service-connected PTSD, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current alcohol and substance abuse is secondary to the service-connected PTSD or aggravated by it.  

Updated VA treatment records are also required to ensure a full and fair consideration of the claims.

With regard to the evaluation of PTSD, examiners have repeatedly indicated that some portion of the Veteran's functional impairment is related to PTSD, and some portion is related to alcohol and substance abuse.  One examiner in fact found that no diagnosis of PTSD was warranted at all, and attributed all current psychiatric symptoms to alcohol or substance abuse.

It is unclear if it is possible to separate out symptoms from the two conditions; one examiner says it is difficult, and another does not offer an opinion.  Both made statements indicating it was possible to some degree, but do not clearly associate specific symptoms with either.  On remand, an examination is required to specifically address the differentiation between conditions, if possible.

With regard to TDIU, the claim is inextricably intertwined with the pending appeals for increased evaluation and service connection.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  TDIU requires consideration of the impact of all service connected disabilities on the Veteran's ability to obtain or retain substantially gainful employment, and hence questions related to such must be settled before the issue of TDIU is addressed.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain complete VA treatment records from the medical center in Chillicothe, Ohio, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of February 2011 to the present.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

2.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must fully describe the current extent of all psychiatric impairments and symptoms, to include discussion of the impact of such on the Veteran's occupational functioning.

The examiner must opine as to whether it is at least as likely as not that currently diagnosed alcohol dependence and substance dependence are caused or aggravated by service-connected PTSD.  Aggravation means worsened beyond the natural progression of the disease.

If alcohol dependence and substance dependence are determined to NOT be caused or aggravated by PTSD, the examiner must identify, to the extent possible, the signs, symptoms, manifestations, and degree of impairment attributable to PTSD versus the other conditions.  If it is not possible to separate the effects of the two conditions, such must be clearly stated.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


